1                                UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      ARTHUR LEE GARRISON,
4                                                     Case No.: 3:19-cv-0188-MMD-CLB
                                   Plaintiff,
5         v.
                                                      ORDER
6      WOOD, et al.,
7
                                 Defendants.
8
9           Currently before the court are two motions filed by Plaintiff Arthur Lee Garrison: (1)
10   a “motion to resend or revoke consider as judge ordered”; (ECF No. 46); and (2) a
11   “motion to produce whole medical file to allow judge to exam and properly rule on the
12   revoking of cases.” (ECF No. 48). For the reasons stated below, the court denies both
13   motions. (ECF Nos. 46, 48).
14          On August 25, 2020, the parties entered into a binding settlement agreement to
15   resolve this case. (ECF No. 25). The binding terms of that settlement were placed on

16   the record following the settlement conference. On September 3, 2020, the parties

17   filed a stipulation to dismiss this case with prejudice. (ECF No. 27). This stipulation was

18   accepted by the court and the case was dismissed, with prejudice, on September 8,

19   2020. (ECF No. 28).

20          The court construes Plaintiff’s first motion, (ECF No. 46), as a motion to
     enforce settlement agreement. However, as this case has been dismissed with prejudice,
21
     this court no longer has jurisdiction over this case to either enforce or to revoke the
22
     terms of the settlement agreement entered between the parties.             In Kokkonen v.
23
     Guardian Life Ins. Co. of America, the Supreme Court held that federal courts do not
24
     have inherent or ancillary jurisdiction to enforce a settlement agreement merely because
25
     the subject of the settlement was a federal lawsuit. 511 U.S. 375, 381 (1994). The Court
26
     stated that ancillary jurisdiction is general permissible under two circumstances: A(1) to
27
     permit disposition by a single court


                                                  1
1    of claims that are, in varying respects and degrees, factually interdependent; and (2) to

2    enable a court to function successfully, that is, to manage its proceedings, vindicate its

3    authority, and effectuate its decrees.@ Id. at 379-80 (internal citations omitted). As to the

4    first circumstance, the Court found that it would not be particularly efficient for a federal

5    court to exercise jurisdiction over what is essentially a breach of contract claim because

6    the facts underlying the breach of a settlement agreement Ahave nothing to do with@ the
     facts of the underlying case. Id. at 380.
7
            As to the second circumstance, the Court held that a federal court has ancillary
8
     jurisdiction to enforce a settlement agreement Aif the parties= obligation to comply with the
9
     terms of the settlement agreement had been made part of the order of dismissal B either
10
     by separate provision (such as a provision Aretaining jurisdiction@ over the settlement
11
     agreement) or by incorporating the terms of the settlement agreement into the order.@ Id.
12
     at 381. Jurisdiction exists in such a case because a breach of the settlement agreement
13
     violates a court order. Mallard Automotive Group Ltd. v. United States, 343 F.Supp.2d 949,
14
     955 (D. Nev. 2004) citing Kokkonen, 511 U.S. at 375.           If the federal court has no
15
     independent jurisdiction over the settlement agreement, and absent making the settlement
16
     agreement part of the dismissal order, enforcement of the agreement is for the state courts.
17
     Mallard, 343 F.Supp.2d at 955.
18          Here, neither circumstance described in Kokkonen applies in this case.
19   Therefore, the court no longer has jurisdiction over the enforcement and/or breach of the
20   settlement agreement. Therefore, Plaintiff’s motion to enforce must be denied and Plaintiff’s
21   motion to produce his medical file must also be denied because it is moot.
22          If Plaintiff believes that a breach of contract has occurred, he may choose to file
23   an action in state court. Plaintiff shall not file any further motions related to enforcing
24   the settlement agreement entered in this case.

25   ///

26   ///

27



                                                  2
1          IT IS THEREFORE ORDERED that Plaintiff’s Motion to Resend or Revoke

2    Consider as Judge Ordered, (ECF No. 46), be DENIED; and,

3          IT IS FURTHER ORDERED that Plaintiff’s Motion to Produce Whole Medical File

4    to Allow Judge to Exam and Properly Rule on the Revoking of Cases, (ECF No. 48), be

5    DENIED as moot.

6
           DATED: April 30, 2021.
7

8
                                          ______________________________________
9                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                              3
